Case 9:20-cv-80484-RS Document 8 Entered on FLSD Docket 03/27/2020 Page 1 of 4



                         THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 9:20-cv-80484


 LAURA LOOMER,

                           Plaintiff,

 v.

 FACEBOOK, INC.,

                           Defendant.
                                                       /

                                     MOTION FOR REMAND

        Plaintiff Laura Loomer hereby moves this Court for an order remanding this case to the

 Fifteenth Judicial Circuit for Palm Beach County on the grounds that there is not complete

 diversity among the parties pursuant to 28 U.S.C. § 1441 et seq. Plaintiff Loomer is a citizen of

 Florida. For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), "all plaintiffs

 must be diverse from all defendants." Univ. of S. Ala., 168 F.3d at 412. To establish the

 citizenship   of   a corporation,      the   federal diversity   jurisdiction statute   provides   that

 a corporation shall be deemed to be a citizen of any State by which it has been incorporated and

 of the State where it has its principal place of business. Hertz Corp. v. Friend, 559 U.S. 77, 80,

 130 S. Ct. 1181, 175 L. Ed. 2d 1029 (2010); see also Flintlock Constr. Servs., LLC v. Well-Come

 Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013)(for purposes of diversity jurisdiction,

 a corporation "is considered a citizen of every state in which it has been incorporated and

 where it has its principal place of business." (citing 28 U.S.C. § 1332(c)(1)).” FOIA Soc. Club

 Post 1002 Inc. v. Scottsdale Ins. Co., No. 3:13-cv-1336-J-99MMH-JRK, 2013 U.S. Dist. LEXIS

 181133 (M.D. Fla. Dec. 30, 2013) (emphasis added).
Case 9:20-cv-80484-RS Document 8 Entered on FLSD Docket 03/27/2020 Page 2 of 4



         Specifically, 28 U.S.C. § 1332(c)(1) states, in relevant part, “a corporation shall be

 deemed to be a citizen of every State and foreign state by which it has been incorporated and of

 the State or foreign state where it has its principal place of business….” Defendant Facebook was

 initially      incorporated         in       the        state       of        Florida.        See

 https://en.wikipedia.org/wiki/History_of_Facebook (“Facebook was initially incorporated as a

 Florida LLC. For the first few months after its launch in February 2004, the costs for the website

 operations for thefacebook.com were paid for by Mark Zuckerberg and Eduardo Saverin, who

 had taken equity stakes in the company. The website also ran a few advertisements to meet its

 operating costs.” Furthermore, as shown hereto in Exhibit 1-A, Defendant Facebook is still

 incorporated in the state of Florida, and maintains active registration. Facebook and its counsel

 by removing the state court action to this Court abused process, was not candid and forthcoming,

 and acted in bad faith, for which a separate motion for sanctions will be filed for the attorneys

 fees and costs of having to prepare and file this pleading, as well as other relief the Court may

 deem appropriate.

         Thus, pursuant to the express language of 28 U.S.C. § 1332(c)(1), Defendant Facebook

 must be considered a citizen of Florida for the purposes of diversity. Accordingly, there is no

 complete diversity, and this case must therefore be remanded to state court for further

 proceedings. Attached as Exhibit 1 is an Amended Complaint, which has been filed on the

 docket of the originally filed case in Palm Beach County, which reflects and sets forth

 Facebook’s incorporation in Florida as well as Delaware.

 Dated: March 27, 2020                                       Respectfully Submitted,

                                                             s/ Larry Klayman_______

                                                             Larry Klayman, Esq.
                                                             KLAYMAN LAW GROUP P.A.



                                                 2
Case 9:20-cv-80484-RS Document 8 Entered on FLSD Docket 03/27/2020 Page 3 of 4



                                               7050 W. Palmetto Park Rd #15-287
                                               Boca Raton FL 33433
                                               Tel: (561) 558-5536
                                               Email: leklayman@gmail.com




                                      3
Case 9:20-cv-80484-RS Document 8 Entered on FLSD Docket 03/27/2020 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

 electronically and served through the court’s ECF system to all counsel of record or parties on

 March 27, 2020


                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.




                                               1
